COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 R & M Mixed Beverages Consultants,                           No. 08-17-00054-CV
 Inc.,                                         §
                    Appellant,                                   Appeal from the
                                               §
 v.                                                            210th District Court
                                               §
                                                            of El Paso County, Texas
 Safe Harbor Benefits, Inc., USG Insurance     §
 Services, Inc., WKF & C Agency, Inc. of                      (TC# 2016DCV0374)
 Texas, and WKF & C Agency as Merged           §
 Into Ryan Specialty Group Services, LLC,
 and/or Ryan Specialty Group, LLC              §

                        Appellee.              §

                                               §


                                             ORDER

       The Court GRANTS the Appellee’s Safe Harbor Benefits, Inc.’s, third motion for
extension of time within which to file the brief until November 9, 2017. NO FURTHER
MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLEE’S, BRIEF WILL BE
CONSIDERED BY THIS COURT.
       It is further ORDERED that the Hon. Levon G. Hovnatanian the attorney for Appellee
Safe Harbor Benefits, Inc., prepare the Appellee’s brief and forward the same to this Court on or
before November 9, 2017.
              IT IS SO ORDERED this 11th day of October, 2017.


                      PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.